Case 1:19-cv-03537-VMS Document 26-2 Filed 11/08/19 Page 1 of 3 PagelD #: 86

The Harrison Law Firm P.C. INVOICE
38-08 Union Street, Suite 11A Invoice # 7579
Flushing, New York 11354 Date: 2019-11-08
United States Due Upon Receipt

Ja) 524 Zhou Baomin

NY 11355

03635-Zhou Baomin

Zhou v. Wait Realty Corp. et al.

Type Date Notes Quantity Rate Total

Service 2019-05-04 Meet with client to discuss unpaid overtime wages and 1.70 $250.00 $425.00
employment history.

Service 2019-05-04 Collect information about corporate defendants (full 0.20 $250.00 $50.00
name, address) from public records.

Service 2019-05-04 Calculate amount of client's damages for unpaid 1.40 $250.00 $350.00
minimum wages and unpaid overtime.

Service 2019-05-07 Meet with client to discuss overtime incurred on 0.30 $250.00 $75.00
renovation projects.

Service 2019-05-07 Calculate amount of employee's unpaid minimum wage 1.00 $250.00 $250.00
and overtime wages.

Expense 2019-05-07 Mail, postage, shipping: USPS Priority shipping with 1.00 $39.80 $39.80
signature required to Defendants.

Service 2019-05-07 Draft demand letter detailing categories of damages. 1.20 $250.00 $300.00

Service 2019-05-14 Discuss status of case with client. 0.10 $250.00 $25.00

Service 2019-05-20 Communicate with defendant regarding potential 0.10 $250.00 $25.00
settlement of dispute.

Service 2019-05-21 Meet with defendant, John Wai, to discuss potential 0.80 $250.00 $200.00
settlement options.

Service 2019-05-30 Meet with client to discuss defendant's settlement offer 0.80 $250.00 $200.00
and documents provided by defendant.

Service 2019-06-09 Draft complaint for unpaid minimum wages and 0.60 $250.00 $150.00
overtime wages.

Service 2019-06-12 Draft complaint for compensation pursuant to the FLSA 1.20 $250.00 $300.00
and NYLL.

Page 1 of 3
Case 1:19-cv-03537-VMS Document 26-2 Filed 11/08/19 Page 2 of 3 PagelD #: 87
Invoice # 7579 - 2019-11-08

Service 2019-06-13 Draft complaint for unpaid minimum wages and 0.20 $250.00 $50.00
overtime wages.

Service 2019-06-14 Draft complaint for unpaid minimum wages and 4.20 $250.00 $1,050.00
overtime wages.

Service 2019-06-14 Draft summonses to serve on individual and corporate 0.60 $250.00 $150.00
defendants.

Expense 2019-06-14 Court Filing Fees: Complaint filing fee. Receipt number 1.00 $400.00 $400.00
ANYEDC-11578363.

Service 2019-06-17 Receive call from defendant regarding newly-filed case. 0.10 $250.00 $25.00

Service 2019-06-17 Arrange service of process on all defendants. 0.10 $250.00 $25.00

Expense 2019-06-19 Process Server: Service of process fee: DJ & H 1.00 $240.00 $240.00

PROCESS SERVICE INC. 111-13 115 STREET
SOUTH OZONE PARK, NY 11420 TEL: 718-843-1184
(OFFICE) TEL: 917-686-4554 (CELL) FAX:
718-843-0332

Service 2019-06-29 Review notices of appearance filed by opposing 0.10 $250.00 $25.00
counsel.

Service 2019-07-01 Review and file process server's affidavits of service as 0.30 $250.00 $75.00
to all defendants.

Service 2019-07-04 Review Defendants’ Answer to Complaint. 0.10 $250.00 $25.00

Service 2019-07-04 Draft discovery requests to all defendants. 0.80 $250.00 $200.00

Service 2019-07-04 Prepare written discovery requests to Defendants 3.10 $250.00 $775.00
regarding Plaintiffs claimed unpaid overtime wages.

Service 2019-07-05 Prepare written discovery requests to Defendants 0.40 $250.00 $100.00
regarding Plaintiffs unpaid overtime wages.

Service 2019-07-09 Review Initial Conference Order and Defendants’ 0.20 $250.00 $50.00
request for adjournment.

Service 2019-07-14 Finalize written discovery requests to defendants. 1.70 $250.00 $425.00

Service 2019-07-16 Prepare discovery scheduling order. 0.30 $250.00 $75.00

Service 2019-07-16 Phone conference with opposing counsel regarding 0.30 $250.00 $75.00
initial scheduling order and discovery schedule.

Service 2019-07-16 Review draft initial scheduling order prepared by 0.10 $250.00 $25.00
opposing counsel.

Service 2019-07-19 Review initial scheduling deadlines. 0.10 $250.00 $25.00

Service 2019-07-24 Review Defendants’ initial disclosures and discovery 0.40 $250.00 $100.00
requests.

Service 2019-07-31 Draft Plaintiff's initial disclosures. 1.90 $250.00 $475.00

Page 2 of 3
Case 1:19-cv-03537-VMS Document 26-2 Filed 11/08/19 Page 3 of 3 PagelD #: 88
Invoice # 7579 - 2019-11-08

Service 2019-08-12 Call with opposing counsel regarding plaintiff's 0.10 $250.00 $25.00
calculation of damages.

Service 2019-08-18 Review discovery deadlines and request production 0.10 $250.00 $25.00
from Defendants.

Service 2019-08-21 Review documents produced by defendants. 0.40 $250.00 $100.00

Service 2019-08-23 Draft responses to Defendants' Request to Produce 0.60 $250.00 $150.00
Documents.

Service 2019-09-20 Review documents produced by defendants. Review 0.80 $250.00 $200.00

defendants’ responses to interrogatories. Discuss
documents produced by defendants with client.

Service 2019-09-23 Meet with client to discuss deposition, documents 1.30 $250.00 $325.00
produced by Defendants, and Defendants’
interrogatories.
Service 2019-10-08 Draft response to Defendants' First Set of 0.80 $250.00 $200.00
Interrogatories.
Service 2019-10-14 Participate in settlement mediation. 4.50 $250.00 $1,125.00
Service 2019-10-22 Review settlement agreement. 0.40 $250.00 $100.00
Expense 2019-10-23 Mediation: Mediation fee to Patrick Michael McKenna 1.00 $300.00 $300.00
Service 2019-11-06 Discuss settlement agreement with client. 0.50 $250.00 $125.00
Service 2019-11-06 Prepare joint letter motion. 0.60 $250.00 $150.00
Total $9,604.80

Detailed Statement of Account

Current Invoice

Invoice Number Due On Amount Due Payments Received Balance Due
7579 2019-11-08 $9,604.80 $0.00 $9,604.80
Outstanding Balance $9,604.80
Total Amount Outstanding $9,604.80

Page 3 of 3
